Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 07/13/2022 has been entered.

Status of Claims
Claims 2-3, 6, 11-12, 14, and 19 have been cancelled.   Claims 1, 8-10, 16, and 17   have been amended.  Claims 1,4-5,7-11,13-18 and 20-23, as filed 07/13/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The intended use claim interpretation of the instant claims is withdrawn in light of Applicant’s arguments and remarks.
Regarding the rejection under 35 USC 101, Applicant argues (pages 11-12 of the Remarks dated 07/13/2022)  that the amended claims do not recite a judicial exception. This argument is not persuasive.  The amended claims recite a monetary transfer and are therefore directed to a method of organizing human behavior. 
Further regarding the rejection under 35 USC 101, Applicant argues (pages 12-13 of the Remarks) that the instant claims are directed to a practical application because they recite a particular application of an abstract idea.  Specifically, Applicant asserts that the amended claims recite multiple, specific, detailed unique steps performed at particular devices to train an AI engine, determine an additional electronic fund transfer, and communicate with a user device. Applicant argues that these represent a practical application of “monetary transfer”, and further argues that they recite significantly more than the abstract idea. Examiner respectfully disagrees. However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of a monetary transfer which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Applicant further asserts (pages 13-15 of the Remarks)  that the instant amended claims integrate the alleged judicial exception into a practical application. This argument is not persuasive. However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of determining a target account of a financial transfer, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014))  Said differently, there is not any indication of an improvement to support vector machines. Rather, the invention uses existing support vector machines to carry out a specific purpose. Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.

	
Claim Rejections - 35 USC § 101
Claim(s) 1,4-5,7-11,13-18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “an AI architecture for classifying incoming fund transfers and notifying a user of a proposed fund transfer”. 
Claim 1 is directed to the abstract idea of “a monetary transfer” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “a dictionary data store comprising memo field terms associated with historical electronic fund transfers to a first account associated with a first user from accounts associated with other users; and account transfer information comprising information associated with historical account transfers from the first account associated with the first user to other accounts associated with the first user; and … comprising: at least … storing computer-readable instructions that, when executed by the at least one processor, cause the server to: generate … decision boundaries …,  receive an incoming electronic fund transfer to the first account associated with the first user from a second account associated with a second user, wherein the incoming electronic fund transfer comprises a memo field term; identity … a savings goal associated with the incoming electronic fund transfer; send … an account transfer notification, wherein the account transfer notification indicates the third account associated with the first user; receive, from the …. , an approval notification; and based on the approval notification, process an account transfer from the first account associated with the user to the third account associated with the first user, … based on receiving the account transfer notification, display, via a graphical user interface (GUI), a prompt for an account transfer from the first account to the third account; and based on receiving a user input via the GUI, send to the server, the approval notification..” Claims 9 and 16 recite similar concepts. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an AI model with training engine and decision boundary, a processor and memory (server), and a user computing device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of a monetary transfer.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of a monetary transfer using computer technology (e.g. a server computing system and a user device).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as (claims 4, 8, 17, 18, and 21-23) details of the historical account information; (claim 5) the use of an account identifier to determine target account; (claim 7) the consideration of a threshold value; “wherein the training engine comprises a support vector machine (SVM)”; (claim 10) the historical fund transfers are received from other users; (claim 13) details of the fund transfer request; (claim 15)  the information associated with historical account transfers comprises an indication of source accounts, destination accounts, and transfer values; and (claim 20) details of the account transfer notification . These additional elements of the claims further the above-identified abstract idea or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of a monetary transfer.
Dependent claims 4-5,7-8, 10-11, 13-15, 17-18 and 20-23 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150262182 (Gervais) contextual triggers and account rules
US 20190213592 (Tanaka) [0019] To achieve the above object, a fractional fund transfer and accumulation system according to the present invention transfers a fund to a predetermined accumulation account from a fund account of a customer on the basis of rule information set in response to an input operation by the customer, and thereby accumulates a predetermined target amount of money. [0082] Information which is stored in the card usage details DB21 includes, for example, the attribute information for the user regarding each card managed and operated by the card company, and usage details information for this card indicating the date and time of usage, an amount of money used, the contents of usage, and others. [0159] Here, the contents may be classified from the contents or the name of the payee company, and whether or not to target for extraction may be determined by the classified contents.
US 20150120564 (Smith) Check memo line data lift
US 10242019 (Shan) (7) In one innovative aspect, a method of artificial intelligence guided segmentation of event data is provided. (18) In some implementations, the method includes training a clustering model using the desired compression level and at least a portion of the set of transaction records. (43) In addition to creating “Model A”,… The result of this step is a set of users which are each represented by a vector of the length of the number of topics which may be referred to in this example as “Vector A.”
US 20170177808 (Irwin) [0604] “In some embodiments, the machine learning engine 1416 may employ support vector machines (SVM), which are a set of supervised learning methods used for classification and regression. Given a set of training examples, each marked belonging to one of two categories, an SVM training algorithm builds a model that predicts whether a new example falls into one category or the other. In other embodiments, the machine learning engine 1416 may employ any other suitable algorithm for generating and refining the healthcare expense models, such as, but not limited to, clustering, reinforcement learning, representation learning, Bayesian networks, or the like.”
US 20190087942 (Ma) [0105] For checks, suitable feature zones may include field designators such as the “MEMO” region of the check, Payee designator “PAY TO THE ORDER OF,” boilerplate text such as bank name or address, etc. Similarly, a region including borders of the bounding box designating the numerical payment amount for the check may be a suitable feature zone, in more embodiments.  [0156] In various approaches, a further validation may be performed on the image and/or video data by classifying the cropped, reconstructed image [0259] support-vector-machine (SVM) techniques
US 20210081920 (Spina) [0044] support vector machines, clustering [0049] FIGS. 6A-6C contain exemplary interfaces of exemplary process 400 with regard to automatically determining multiple modes of money transfer based on account identifiers associated with participants of the financial transaction, consistent with disclosed embodiments [0096] before providing the transfer confirmation request, customer 114(1) may input notes in the “Memo” box to identify the transaction.
US 20190164159 (Ponniah) [0066] support vector machine for credit card chargeback processing. 
US 20200380507 (Kalaboukis) provide automating performance of a pattern of financial transactions by analyzing a pattern of financial transactions performed by a human operator. [0019] The present innovation provides a system that tracks a customer's financial actions over time, and, by using a plurality of inputs, including but not limited to: (i) bill payments; (ii) transfers; (iii) payments; (iv) charges; (v) social media posts; and (vi) email. [0064] support vector machine. 
US 10832251 (Pike) predict volitional transactions using support vector machine

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.R./
Examiner, Art Unit 3692                                                                                                                                                                                         
CLAIRE A. RUTISER
Examiner
Art Unit 3692


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692